Citation Nr: 1139467	
Decision Date: 10/25/11    Archive Date: 11/07/11

DOCKET NO.  08-20 046	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a bilateral knee disorder.

2.  Entitlement to an increased rating in excess of 10 percent for right shoulder acromioclavicular (ACL) joint injury residuals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran (the appellant in this case) had active service from June 1974 to June 1994.

This appeal to the Board of Veterans Appeals (Board) arises from a February 2008 rating action that denied service connection for a bilateral knee disability on the grounds that new and material evidence to reopen the claim had not been received, and also denied a rating in excess of 10 percent for right shoulder ACL joint injury residuals.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  


REMAND

In his July 2008 Substantive Appeal, the Veteran requested a Board hearing at the RO (Travel Board hearing).  Pursuant to 38 C.F.R. § 20.700 (2011), a hearing on appeal will be granted to an appellant who requests one and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  Since the RO schedules Travel Board hearings, a remand of this matter to the RO is warranted.  

Accordingly, this matter is hereby REMANDED to the RO via the AMC for the following action:
 
The RO should schedule, at the earliest available opportunity, a Travel Board hearing for the Veteran and any witnesses.  The RO should notify the Veteran and his representative of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2011).  After the hearing, the claims folder should be returned to the Board in accordance with current appellate procedure.
 
The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran and his representative may furnish additional evidence and/or argument during the appropriate timeframe.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the U.S. Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).

